Exhibit 10.2


AMENDMENT TO
SECOND AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE (LIBOR/PRIME)
(Avistar Communications Corporation)


Amendment dated as of February 22, 2010  (this “Amendment”) to that certain
Second Amended and Resated Revolving Credit Promissory Note dated as of December
22, 2009, as amended, by Avistar Communications Corporation, a Delaware
corporation (the “Borrower”), to the order of JPMorgan Chase Bank, N.A. (the
“Bank”), in the maximum principal amount of $11,250,000 (the “Promissory Note”).


For value received, the parties hereto hereby agree as follows:


1.  
Initially capitalized terms used herein without definition have the meanings
given them in the Promissory Note.



2.  
The definition of Maximum Facility Amount in Section 1 of the Promissory Note is
hereby amended and restated as follows:



“Maximum Facility Amount” shall mean the lesser of (i) Five Million
Dollars ($5,000,000) and (ii) the value assigned by the Bank from time to time,
in its sole reasonable discretion, to the collateral, if any, pledged and
collaterally assigned to the Bank, and in which the Bank has a first-priority
security interest and against which the Bank has a right of setoff, as security
for the Borrower’s payment of its obligations under this Note.


3.  
This Amendment shall become effective upon:



a.  
The Borrower’s payment of the Bank’s counsel’s outstanding invoices;



b.  
The Bank’s receipt of a reaffirmation of the Guaranty substantially in the form
of the reaffirmation attached hereto as Exhibit A, duly executed by each
Guarantor.



c.  
The Bank’s receipt of a Secretary’s Certificate substantially in the form of the
certificate attached hereto as Exhibit B, duly executed by the Secretary of the
Borrower.



4.  
The Promissory Note, as amended by this Amendment, remains in full force and
effect.



5.  
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York, without regard to conflicts of laws principles.



6.  
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one in the same
instrument.





The rest of this page is intentionally blank.

UCN 006754857000
Facility ID 198245263
 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.


JPMorgan Chase Bank, N.A.






By:      /s/ Nancy A. Sheppard                             
                              
            Nancy A. Sheppard
            Managing Director






Avistar Communications Corporation
 

 
By:           /s/ Robert F. Kirk                                    
Robert F. Kirk
Chief Executive Officer

 


By:           /s/ Elias A. MurrayMetzger                    
Elias A. MurrayMetzger
Chief Financial Officer, Chief Administrative Officer and Corporate Secretary



State of CA                             
  ss.:
County of San Mateo
 



On the 22 day of February in the year 2010, before me, the undersigned,
personally appeared Elias A. MurrayMetzger, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.




/s/ Elizabeth Bettancourt      
Notary Public


State of CA
 

  ss.:
County of San Mateo
 



On the 22 day of February in the year 2010, before me, the undersigned,
personally appeared Robert F. Kirk, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.




/s/ Elizabeth Bettancourt      
Notary Public

UCN 006754857000 [Signature Page of Amendment to
Facility ID 198245263 Second Amended and Restated Revolving Credit Promissory
Note]
 
2

--------------------------------------------------------------------------------

 
